ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Both of the Amendments filed 30 Aug 2021 and 29 Sep 2021 have been entered.  Claims 1, 3-6, 8-11 and 13-16 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous objections, the previous 35 USC § 101 rejections; and the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Bialar, Kastner, Breed, Becker, Alcade, Glander, nor Goldman, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“A radar apparatus … track a single target based on the derived instantaneous value of the target;
classify the single target as a standstill target or not the standstill target,
a tracking position of the single target moving outside of a detection region of the radar apparatus;
upon classifying the single target as not the standstill target, perform a lost process to stop the single target from being tracked; and
upon classifying the single target as the standstill target, prohibit performing of the lost process and
continue tracking the single target by virtually deriving the instantaneous value of the single target.” 
as recited by claim 1 and similarly recited in claim(s) 16, over any of the prior art of record, alone or in combination.  In particular, none of the art address a “lost process” for a moving target while tracking stationary targets from one field of view of a radar to another field of view.  Claims 3-6, 8-11 and 13-15 depend on claim(s) 1; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donald HB Braswell/Examiner, Art Unit 3648